Opinion of the Court by
Judge Winn
Affirming.
This case is affirmed upon the authority of K. D. & W. Co. v. Wells’ Gdn., this day decided.
This is a companion case to that of Kentucky Distilleries & Warehouse Co. v. Phythian Wells’ Guardian, this day decided. Elijah Wells, the father of the infant Phythian Wells, brought this action below to recover for the loss of the services of his infant son. Upon motion of the defendants this action was consolidated with the one above named and the two were heard together. The jury awarded Elijah Wells $1,250 as compensation to him for the loss of his son’s services. The same errors are complained of in his case as were considered in the case above named; and this case is affirmed upon the facts in and the authority of that case.